           Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 1 of 13 PageID #:1



                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


    DUANE E. MCNICHOL
                                                           CIVIL ACTION
    Plaintiff,

    v.                                                     COMPLAINT 1:18-cv-08351

    AURORA BANK, FSB, and EQUIFAX
    INFORMATION SERVICES, LLC,                             JURY TRIAL DEMANDED

    Defendants.

                                               COMPLAINT

           NOW COMES the Plaintiff, DUANE E. MCNICHOL (“Plaintiff”), by and through his

attorneys, Sulaiman Law Group, Ltd., complaining of the Defendants, AURORA BANK, FSB

(“Aurora”) and EQUIFAX INFORMATION SERVICES, LLC, (“Equifax” and collectively

“Defendants”) as follows:

                                          NATURE OF THE ACTION

         1. Plaintiff brings this action seeking redress for Defendant’s violations of the Fair Credit

Reporting Act (“FCRA”) pursuant to 15 U.S.C. §1681 et seq.

                                         JURISDICTION AND VENUE

         2. Subject matter jurisdiction is conferred upon this Court by the FCRA, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States.

         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in this District

and all of the events or omissions giving rise to the claims occurred in this District.




                                                       1
 
      Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 2 of 13 PageID #:2



                                                PARTIES

    4. Plaintiff Duane E. McNichol is a consumer and a natural person over 18-years-of-age who,

at all times relevant, owned the property located at 18021 Thomas Lane, Country Club Hills, IL

60478 (“subject property”).

    5. Aurora is a corporation doing business in the State of Illinois.

    6. Aurora is a furnisher of information as contemplated by 15 U.S.C. §1681s-2(b) that

regularly and in the ordinary course of business furnishes information to a consumer credit

reporting agency.

    7. Equifax is a corporation incorporated in the state of Georgia, is authorized to do business

in the State of Illinois, and is registered with the Illinois Secretary of State. It has a registered agent

located in Illinois.

    8. Equifax is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis,” as defined by 15 U.S.C. §1681a(p).

    9. Equifax is regularly engaged in the business of compiling and maintaining files on

consumers on a nationwide basis for the purpose of furnishing consumer reports to third parties

bearing on a consumer’s credit worthiness, credit standing, or credit capacity.

                                          BANKRUPTCY CASE

    10. In March 2007, Plaintiff executed a mortgage and note in the amount of approximately

$116,000.00 (“subject loan,” or “subject debt”), secured by the subject property.

    11. Subsequently, Aurora acquired the servicing rights to the subject debt.

    12. Sometime thereafter, Nationstar Mortgage, LLC (“Nationstar”) acquired the servicing

rights to the subject debt.




                                                    2
 
           Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 3 of 13 PageID #:3



       13. On September 27, 2016, Plaintiff filed a Chapter 13 bankruptcy petition in the United

States Bankruptcy Court, Northern District of Illinois, Case Number 16-30781 (“bankruptcy”).

       14. Schedule D of the bankruptcy petition listed the subject loan, owed to Nationstar, in the

amount of $107,852.00, secured by the subject property.

       15. Also on September 27, 2016, Plaintiff filed his Original Chapter 13 Plan (“Original Plan”).

       16. On September 30, 2016, by virtue of listing Nationstar as a creditor, the Bankruptcy

Noticing Center (“BNC”) served Nationstar with notice of Plaintiff’s bankruptcy filing and

Plaintiff’s Original Plan.

       17. On February 9, 2017, Plaintiff filed a Modified Chapter 13 Plan (“Modified Plan”).

       18. Plaintiff’s Modified Plan proposed to treat Nationstar’s claim as follows:

                       “Debtor is surrendering the real property located at 18021 Thomas Lane, Country
                       Club Hills, IL 60478 to Nationstar Mortgage LLC and U.S. Bank National
                       Association, as Trustee, successor in interest to LaSalle Bank National
                       Association, as Trustee for LEHMAN XS TRUST MORTGAGE PASS-
                       THROUGH CERTIFICATES, SERIES 2007-10H, in full satisfaction of its
                       secured claims.”

       19. On February 24, 2017, Plaintiff’s Modified Plan was confirmed by the Honorable Judge

Janet S. Baer.

       20. Plaintiff fully performed his duties and made all payments as was required under the terms

of his confirmed Chapter 13 Plan.1

       21. On January 31, 2018, the Bankruptcy Court entered an Order of Discharge in Plaintiff’s

case of all dischargeable debts, including the subject debt.



       22. The Order of Discharge expressly states:

                                                            
1
  A confirmed plan constitutes a new contract between the debtor and creditors and a creditor’s rights are defined by
the confirmed plan. Consequently, a pre-petition claim provided for in a confirmed plan is no longer a pre-petition
claim. Thus, any scheduled payments are governed by the confirmed plan and are made directly to the bankruptcy
trustee for distribution to creditors.

                                                               3
 
           Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 4 of 13 PageID #:4



                       “This order means that no one may make any attempt to collect a discharged debt
                       from the debtors personally. For example, creditors cannot sue, garnish wages,
                       assert a deficiency, or otherwise try to collect from the debtors personally on
                       discharged debts.....”

       23. On February 2, 2018, the BNC served Nationstar with the Order of Discharge.2

       24. Pursuant to 11 U.S.C. §524, the Order of Discharge invoked the protections of the

discharge injunction prohibiting any acts to collect upon the subject debt by Nationstar or any other

party, including Aurora.

       25. On February 15, 2018, Plaintiff’s bankruptcy case closed and the Trustee was discharged.

       26. Plaintiff’s personal liability on the subject loan was extinguished via his bankruptcy

discharge, thus terminating the business relationship with Nationstar and any of its predecessors,

successors and assigns, such as Aurora.

                          CREDIT REPORTING AND PLAINTIFF’S CREDIT DISPUTE TO EQUIFAX

       27. After receiving his bankruptcy discharge, Plaintiff pulled his Equifax credit report to make

sure all creditors were reporting accurately. Plaintiff discovered that Equifax and Aurora were

reporting the subject loan with a high scheduled monthly payment amount and without a

discharged status.3

       28. The reporting of the subject loan was patently inaccurate, incomplete, and materially

misleading because the subject loan was discharged in Plaintiff’s bankruptcy and should not have

been reporting a “Scheduled Payment Amount” of greater than $0 and should have been reporting

that the subject loan was discharged in Plaintiff’s bankruptcy. 4


                                                            
2
  At no time did Nationstar file any proceedings to declare the subject debt as “non-dischargeable” pursuant to 11
U.S.C. §523 et seq. 
3
  To help furnishers comply with their requirements under the FCRA, the Consumer Data Industry Association
(“CDIA”), in cooperation with the Credit Reporting Agencies, publishes a Credit Reporting Resource Guide for
reporting data called the “Metro 2 Format.”
4
  Pursuant to the CDIA guidelines, a Chapter 13 bankruptcy, once completed and discharged, should be reported as
“Discharged through BK Chapter 13,” a “Current Balance” of Zero, a “Scheduled Monthly Payment Amount” of Zero,
and an “Amount Past Due” of Zero. See 2013 CDIA Manual; page 6-21.

                                                               4
 
           Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 5 of 13 PageID #:5



              a. Plaintiff’s Dispute Letter to Equifax

       29. On April 5, 2018, Plaintiff sent a detailed dispute letter to Equifax requesting that his credit

report be updated to reflect a zero monthly payment and the discharged status of all accounts

included in his bankruptcy. Plaintiff also specifically disputed the Aurora trade line.

       30. Among other items, Plaintiff’s dispute letter stated the following: “I also wanted to

dispute…Aurora Bank closed date July 1, 2012 (this account was paid and closed and the monthly

payment should say zero).”

       31. Upon information and belief, Aurora received notice of Plaintiff’s dispute letter and all

enclosed supporting documents from Equifax within five days of Equifax receiving Plaintiff’s

dispute letter. See 15 U.S. Code §1681i(a)(2).5

              b. Equifax’s Response to Plaintiff’s Dispute Letter

       32. On May 9, 2018, Equifax responded to Plaintiff’s dispute letter by failing to correct the

inaccuracies of the Aurora account to accurately reflect a $0 “Scheduled Payment Amount” as it

was required to do following Plaintiff’s bankruptcy discharge on January 31, 2018.6 Instead it

reported a “Scheduled Payment Amount” of $1,635.

       33. Specifically, Equifax’s response reported the subject loan as follows:




                                                            
5
  Plaintiff attached his bankruptcy discharge order, driver’s license, and social security card to his dispute letter. 
6
  Pursuant to the CDIA guidelines, a Chapter 13 bankruptcy, once completed and discharged, should be reported as
“Discharged through BK Chapter 13,” and a “Scheduled Monthly Payment Amount” of Zero. See 2013 CDIA Manual;
page 6-21.

                                                               5
 
      Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 6 of 13 PageID #:6



    34. The reporting of the Aurora trade line is patently inaccurate, incomplete, and creates a

materially misleading impression that Plaintiff is still personally responsible for, and obligated to

pay a monthly payment amount. However, Plaintiff is no longer personally liable on the subject

loan as Plaintiff’s Chapter 13 bankruptcy was discharged on January 31, 2018.

    35. Moreover, Equifax and Aurora failed to report the Aurora trade line as discharged in

bankruptcy and failed to report that he is disputing the reporting of the subject loan.

                                IMPACT OF CONTINUING
                    INACCURATE REPORTING ON PLAINTIFF’S CREDIT FILES

    36. The erroneous reporting of the Aurora account paints a false and damaging image of

Plaintiff. After it was provided notice by Plaintiff and Equifax, Equifax did not update the Aurora

trade line to accurately reflect the discharged status of the subject loan.

    37. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

and has rendered Plaintiff helpless as to his ability to regain a firm foothold on his creditworthiness,

credit standing, credit capacity, and his ability to move forward after his bankruptcy discharge.

    38. The inaccurate reporting of subject loan had significant adverse effects on Plaintiff’s credit

rating because it created a false impression that Plaintiff was still personally liable and obligated

to pay on the subject loan, rendering Plaintiff a high-risk consumer and damaging his

creditworthiness.

    39. On September 16, 2018, in an effort to remedy the continued inaccurate and incomplete

reporting of the subject loan and to validate the accuracy of Defendants’ credit reporting, Plaintiff

purchased an Equifax 3-Bureau Credit Report and Score for $39.95.

    40. The Equifax 3-Bureau Credit Report revealed that Aurora and Equifax were still

inaccurately reporting the subject loan as delinquent, and indicated that Plaintiff is still personally




                                                   6
 
      Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 7 of 13 PageID #:7



responsible for a scheduled monthly payment. Moreover, Aurora, and Equifax failed to report the

subject loan as discharged in bankruptcy.

    41. Plaintiff suffered monetary damages he otherwise would not have incurred had Defendants

ceased or corrected the inaccurate and incomplete reporting of the subject loan after Plaintiff’s

disputes.

    42. As a result of the conduct, actions, and inaction of Defendants, Plaintiff has suffered

various types of damages as set forth herein, including specifically, out-of-pocket expenses, the

loss of credit, the loss of ability to purchase and benefit from a credit line, and other frustration

and aggravation associated with writing dispute letters, time and money expended meeting with

his attorneys, tracking the status of his disputes, monitoring his credit file, and mental and

emotional pain and suffering.

    43. Due to the conduct of the Defendants, Plaintiff was forced to retain counsel to force

compliance with the Fair Credit Reporting Act.

                   COUNT I - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                         (AGAINST AURORA)
    44. Plaintiff restates and reallages paragraphs 1 through 43 as though fully set forth herein.

    45. Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(b) and (c).

    46. Aurora is a “person” as defined by 15 U.S.C. §1681a(b).

    47. Aurora is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a “financial

institution” as defined by 15 U.S.C. §1681a(t).

    48. At all times relevant, the above mentioned credit reports were “consumer reports” as the

term is defined by §1681a(d)(1).




                                                  7
 
      Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 8 of 13 PageID #:8



    49. Aurora violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation with

respect to the disputed information after receiving requests for an investigation from Equifax, and

Plaintiff.

    50. Aurora violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant information,

namely Plaintiff’s discharge order, provided by Plaintiff, and Equifax pursuant to 15 U.S.C.

§1681i(a)(2).

    51. Had Aurora reviewed the information provided by Plaintiff, and Equifax, it would have

corrected the inaccurate designation of the subject loan, transmitting the correct information to

Equifax. Instead, Aurora wrongfully and erroneously confirmed its inaccurate reporting without

conducting a reasonable investigation.

    52. Aurora violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of the

investigation of Plaintiff’s dispute with Equifax.

    53. Aurora violated 15 U.S.C. §1681s-2(b)(1)(C)-(D) by failing to report the results of its

investigation to Equifax after being put on notice and discovering inaccurate and misleading

reporting with respect to the subject loan and Plaintiff.

    54. Aurora violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to modify, delete, or permanently

block the inaccurate information on Plaintiff’s credit files.

    55. Aurora failed to conduct a reasonable investigation of its reporting of the subject loan,

record that the information was disputed, or delete the inaccurate reporting from Plaintiff’s credit

file within 30 days of receiving notice of a dispute from Equifax under 15 U.S.C. §1681i(a)(1).

    56. Despite the blatantly obvious error on Plaintiff’s credit file, and Plaintiff’s efforts to correct

the error, Aurora did not correct the errors or trade line to report accurately and completely.




                                                    8
 
      Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 9 of 13 PageID #:9



Instead, Aurora wrongfully furnished and reported the inaccurate, incomplete, and misleading

information after Plaintiff’s dispute to one or more third parties.

    57. A reasonable investigation by Aurora would have confirmed the veracity of Plaintiff’s

dispute, yet the inaccurate information continues to be reported on Plaintiff’s credit file.

    58. Had Aurora taken steps to investigate Plaintiff’s valid dispute or Equifax’s request for

investigation, it would have permanently corrected the erroneous and misleading credit reporting.

Plaintiff provided all relevant information in his request for investigation. Furthermore, Plaintiff’s

bankruptcy information is public record that is widely available and easily accessible.

    59. By deviating from the standards established by the mortgage servicing industry and the

FCRA, Aurora acted with reckless and willful disregard for its duty as a furnisher to report accurate

and complete consumer credit information to Equifax.




WHEREFORE, Plaintiff DUANE E. MCNICHOL respectfully prays this Honorable Court for
the following relief:
    a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statute;
    b. Order the deletion or modification of all adverse credit reporting relating to the subject
       loan;
    c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
       underlying FCRA violations;


                                                  9
 
    Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 10 of 13 PageID #:10



    d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
       to 15 U.S.C. §1681n;
    e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
       FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
    f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1681n
       and 15 U.S.C. §1681o; and
    g. Award any other relief as this Honorable Court deems just and appropriate.

                   COUNT II - VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                         (AGAINST EQUIFAX)
    60. Plaintiff restates and realleges paragraphs 1 through 59 as though fully set forth herein.

    61. Equifax is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

    62. Equifax is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

    63. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).

    64. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

    65. Plaintiff provided Equifax with all relevant information and documentation in his request

for investigation to reflect his bankruptcy discharge and that he is no longer personally liable for

the subject loan.

    66. Equifax prepared Plaintiff’s credit reports containing inaccurate and materially misleading

information by reporting the subject loan with a monthly payment amount, when in fact Plaintiff

had received a bankruptcy discharge, and owed no monthly payment amount on the subject loan.




                                                 10
 
         Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 11 of 13 PageID #:11



       67. A simple review of the relevant documents submitted by Plaintiff would have confirmed

that Plaintiff had filed and was discharged in bankruptcy and did not have a monthly payment

amount owed or scheduled.

       68. Equifax violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished and refurnished regarding Plaintiff. On numerous occasions, Equifax has prepared a

patently false and a materially misleading consumer report concerning Plaintiff. Equifax had actual

knowledge of Plaintiff’s bankruptcy discharge after Plaintiff included his bankruptcy discharge

order attached to his dispute letter on April 5, 2018.7

       69. Equifax violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable investigation to

determine whether the disputed information was accurate and to subsequently delete or correct the

information on Plaintiff’s credit files.

       70. Had Equifax taken any steps to investigate Plaintiff’s valid dispute, it would have

determined that subject loan and other debts were discharged in Plaintiff’s bankruptcy on January

31, 2018.

       71. Equifax violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to Aurora. Upon information and belief, Equifax also failed to include all relevant

information as part of the notice to Aurora regarding Plaintiff’s dispute that Equifax received from

the Plaintiff.

       72. Equifax violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff and Aurora with regard to the subject loan.


                                                            
7
  In compliance with FCRA section 1681i(5)(D), Equifax must implement an automated system through which
furnishers of information to Equifax may report the results of a reinvestigation that finds incomplete or inaccurate
information in a consumer’s file to other such consumer reporting agencies. This system, called e-OSCAR-web, is
available for use by all data furnishers.

                                                               11
 
    Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 12 of 13 PageID #:12



    73. Equifax violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s dispute.

    74. After Plaintiff’s written detailed dispute, Equifax had specific information related to

Plaintiff’s bankruptcy case, and subsequent discharge order, which included the subject loan.

    75. Equifax knew that the inaccurate designation of the subject loan on Plaintiff’s credit file

under the Aurora trade line having a scheduled monthly payment after his bankruptcy discharge

would have a significant adverse effect on Plaintiff’s credit worthiness and ability to receive a

“fresh start” after completing his bankruptcy.

    76. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

    77. Despite actual knowledge that Plaintiff’s credit file was erroneous, Equifax readily sold

Plaintiff’s inaccurate and misleading report to one or more third parties, thereby misrepresenting

Plaintiff and, ultimately, Plaintiff’s creditworthiness.

    78. By deviating from the standards established by the credit reporting industry and the FCRA,

Equifax acted with a reckless disregard for its duties to report accurate and complete consumer

credit information.

    79. It is Equifax’s regular business practice to continually report disputed information without

taking the required investigatory steps to meaningfully verify such information as accurate.

    80. Equifax’s perpetual non-compliance with the requirements of the FCRA is indicative of

the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit file and

reporting his credit information.

    81. Equifax acted reprehensively and carelessly by reporting Plaintiff owing a scheduled

payment amount on the subject loan after Plaintiff was discharged in bankruptcy.



                                                  12
 
    Case: 1:18-cv-08351 Document #: 1 Filed: 12/20/18 Page 13 of 13 PageID #:13



    82. Upon information and belief, Equifax has exhibited a pattern of refusing to correct

consumer credit files despite being on notice of patently false and materially misleading

information contained in such files, ultimately valuing its own bottom line above its grave

responsibility to report accurate data on consumers.

    83. As stated above, Plaintiff was severely harmed by Equifax’s conduct.

WHEREFORE, Plaintiff DUANE E. MCNICHOL respectfully prays this Honorable Court for
the following relief:
    a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statute;
    b. Order the deletion of all adverse credit reporting;
    c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
       FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
    d. Award each Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
       pursuant to 15 U.S.C. §1681n;
    e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
       FCRA violations, pursuant to 15 U.S.C. §1681n;
    f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
       and 15 U.S.C. §1681o; and
    g. Award any other relief as this Honorable Court deems just and appropriate.

Plaintiff demands trial by jury.


Dated: December 20, 2018                               Respectfully Submitted,

                                                       /s/ Alexander J. Taylor
                                                       /s/ Marwan R. Daher
                                                       /s/ Omar T. Sulaiman
                                                       Alexander J. Taylor, Esq.
                                                       Marwan R. Daher, Esq.
                                                       Omar T. Sulaiman, Esq.
                                                       Counsel for Plaintiff
                                                       Sulaiman Law Group, Ltd
                                                       2500 S Highland Ave, Suite 200
                                                       Lombard, IL 60148
                                                       Telephone: (630) 575-8181
                                                       ataylor@sulaimanlaw.com
                                                       mdaher@sulaimanlaw.com
                                                       osulaiman@sulaimanlaw.com

                                                13
 
